MEMORANDUM **
Jon Earl Moyer appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of his complaint for failure to state a claim in his diversity action alleging that his former employer, IBM Corporation, destroyed his life by using various forms of tampering, harassment and mind control. Moyer seeks compensatory damages in the amount of $100 million.
For the reasons stated by the district court, we agree that Moyer has failed to state a claim. Where it would be futile to amend the complaint, it is proper to dismiss without leave to amend. Schmier v. United Sates Court of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002). Accordingly, the district court dismissal is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.